NO. 07-10-00423-CR
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL A
 

JANUARY
3, 2010
 

 
RAMONE COLEMAN, APPELLANT
 
v.
 
THE STATE OF TEXAS, APPELLEE 

 

 
 FROM THE COUNTY CRIMINAL COURT NO 9
OF TARRANT COUNTY;
 
NO. 1163456; HONORABLE BRENT A CARR, JUDGE

 

 
Before CAMPBELL
and HANCOCK and PIRTLE, JJ.
 
 
ON MOTION TO WITHDRAW
 
Appellant, Ramone Coleman, appeals
his conviction of the offense of driving while intoxicated, and sentence of 240
days confinement in the Tarrant County Jail and $600 fine.  The sentence was suspended and appellant was
placed on community supervision for a period of two years.  On December 6, 2010, this Court received a
Motion to Withdraw from appellant’s retained counsel that complies with the requirements
of Texas Rule of Appellate Procedure 6.5. 
Having received no objection to this motion, the Motion to Withdraw is
hereby granted.
 
                                                                                                Per
Curiam
 




Do
not publish.